Citation Nr: 1423898	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  10-47 225A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for a low back disorder.

2.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for a bilateral knee disorder, to include as secondary to a service-connected left ankle disability.

3.  Entitlement to an evaluation in excess of 30 percent for residuals of a left ankle fracture with degenerative arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to July 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2007 and October 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.


FINDINGS OF FACT

1.  In a final rating decision dated in February 2007, the RO denied entitlement to service connection a low back disorder on the basis that a medical nexus opinion, linking a current disability to his period of active service, was not of record.  The Veteran was notified of the denial by letter dated in March 2007, including his appellate rights, but he did not file an appeal.

2.  Evidence received since the February 2007 rating decision, while new, fails to raise a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection a low back disorder. 

3.  In a final rating decision dated in November 2002, the RO denied entitlement to service connection for a bilateral knee disorder on the basis that service treatment records were silent for a finding of an in-service incurrence of a bilateral knee condition, and on the basis that a medical nexus opinion, linking a current disability to his period of active service, was not of record.  The Veteran was notified of the denial by letter dated in December 2002, including his appellate rights, but he did not file an appeal.

4.  Evidence received since the November 2002 and February 2007 rating decisions, while new, fails to raise a reasonable possibility of substantiating either claim for service connection. 

5.  The Veteran's residuals of a left ankle fracture with traumatic arthritis are not manifested by planter flexion greater than 40 degrees, dorsiflexion greater than 10 degrees, or deformity of abduction, adduction, inversion, or eversion.


CONCLUSIONS OF LAW

1.  The unappealed February 2007 rating decision that denied service connection for a low back disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013). 

2.  The evidence received since the February 2007 rating decision is not new and material; the claim for entitlement to service connection for a low back disorder is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The unappealed November 2002 rating decision that denied service connection for a bilateral knee disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013). 

4.  The evidence received since the November 2002 rating decision is not new and material; the claim for entitlement to service connection for a bilateral knee disorder is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

5.  The criteria for an evaluation in excess of 30 percent for a left ankle fracture with degenerative arthritis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5270, 5271 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The Veteran has claimed entitlement to service connection for disorders of the low back and bilateral knees.  He contends that these conditions first manifested during his period of active service.  

To prevail on the issue of service connection on the merits, there must be evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  

According to the U.S. Court of Appeals for Veterans Claims (Court), pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  In considering whether to reopen a claim, VA must assume the credibility of the aforementioned evidence which supports the Veteran's claim as required by Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that, when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  

In this case, the RO originally denied the Veteran's claim for entitlement to service connection a bilateral knee disorder in November 2002 on the basis that records were silent for documentation of an in-service incurrence of a knee problem, and because there was no evidence of record linking a current diagnosis to his period of active service.  His original claim for entitlement to service connection for a low back disorder was denied in February 2007, as there was no medical nexus of record to support an etiological relationship between currently-diagnosed back disorders and his stint in active duty.  He did not appeal either rating decision, and each became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).  

Since the prior final decisions, new evidence has been added to the claims file.  The new evidence consists of  VA examination reports, VA outpatient treatment reports, private treatment records, and lay statements in support of his claims (to include an informal RO hearing).  Several VA outpatient records note reports of back pain, as well as back diagnoses to include thoracolumbar scoliosis and lumbar strain.  

Most pertinent to the issue at hand, a VA examination was conducted to address each claim in January 2012. 

Regarding the Veteran' back claim, the examiner determined that the Veteran carried a current diagnosis of lumbar strain, but found that it was less likely than not that this diagnosis was related to the Veteran's period of active service.  It was noted that the Veteran had been examined several times, and that there were no additional findings to demonstrate a correlation between the current assessment and his military career.  The examiner acknowledged that the Veteran suffered from mild back strain during service, but also noted that a post-service injury resulted in a worker's compensation claim. 

It is important for the Veteran to understand that such evidence only provides more evidence against this claim.

As to the Veteran's bilateral knee claim, his reports of chronic pain were noted.  However, following an examination, the examiner determined that there was "absolutely no x-ray anomaly.  No medication.  No swelling, locking or instability.  No injury."  It was further noted that the Veteran's ankle fusion resulted in improvement, and that the bilateral knees were normal on x-ray and examination.  There was no evidence that would indicate that an ankle fusion caused any current knee disorder.  The examiner pointed out that the Veteran's bilateral knee claim had been denied previously, and that there were no additional findings to support a change in the original decision.

It is again important for the Veteran to understand that such evidence only provides more evidence against this claim.

While other documents were reviewed, to include VA outpatient reports in which the Veteran reported symptoms such as chronic pain, there is no medical evidence of record linking any current back or knee condition to the Veteran's period of active duty.  As to the Veteran's statements in support of his claim, as well as private treatment to include ankle fusion, the Board has examined these documents and understands the Veteran's frustration.  However, there is simply no evidence of record, to date, to support his contentions, that is new and material.  The Veteran's statements, while considered, are essentially the same he made in the prior decision.  In this regard, they are neither "new" nor "material".

As noted, evidence is material only if it is relevant to and probative of an issue that was a specific basis for denial of the last final disallowance.  Evans v. Brown, 9 Vet. App. 273 (1996).  While there is a "low threshold" for determining that additional evidence submitted since a prior final decision provides new and material evidence to reopen a claim, it is a threshold, and in the absence of any new evidence to show that the Veteran has current disorders of the knees or back which are linked to his period of active service, new and material evidence has not been received which addressed any basis for the prior, final decision.  Therefore, the claims for entitlement to service connection for disorders of the low back and bilateral knees are not reopened.

II. Increased Rating

The Veteran claims that his currently-service-connected left ankle disability is more severe than indicated by his current disability rating.  The Board points out that disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (2002).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3 (2013). 

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, the evidence of record does not establish additional, distinct time periods in which the disability on appeal resulted in symptoms that warrant a staged rating.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with    38 C.F.R. § 4.25 (2013).  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

Assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case," Butts v. Brown, 5 Vet. App. 532, 538 (1993), and one Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must, however, be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2013).  

When determining the severity of musculoskeletal disabilities such as the ones at issue, which are at least partly rated on the basis of range of motion, VA must also consider the extent the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated due to the extent of pain/painful motion, limited or excess movement, weakness, incoordination, and premature/excess fatigability, etc., particularly during times when the symptoms "flare up," such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria.  See DeLuca v. Brown, 8 Vet. App. 202 (1995),  see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013).

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be non-compensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  The criteria for rating traumatic arthritis under this code direct that the evaluation of arthritis be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  

The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010, Note 1.

In this case, the Veteran's left ankle disability is rated pursuant to Diagnostic Codes 5010-5271.   The hyphenated Diagnostic Code indicates that traumatic arthritis, under Diagnostic Code 5010, is the service-connected disorder, and limited motion of the left ankle, under Diagnostic Code 5271, is a residual condition.  Diagnostic Code 5271 states that a 20 percent evaluation is in order for marked limitation of motion.  There is no higher schedular evaluation available under this Diagnostic Code.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271.  

The Board has reviewed the Veteran's claims file, to include private treatment records, VA outpatient treatment, and VA examination reports.  The Veteran consistently reported chronic, aching pain.  He underwent an operative procedure in February 2009 in order to fuse his left ankle.  It was noted that he suffered from degenerative arthritis secondary to chronic instability and varus deformity.  

On examination in August 2010, though pain was noted, the Veteran reported that it was generally associated with ambulation, and minor.  His range of motion was extremely limited, and for all practical purposes, was a fixed joint.  However, there was no pain on motion, no fatigue, and no weakness.  There was no swelling or tenderness.  As his ankle was fused, there was no instability, providing evidence against this claim.   

The Veteran was afforded an additional VA examination in January 2012. Once again the Veteran reported that the ankle would hurt if he stepped on it wrong, with some swelling at the end of the day, though no medication was used.  Flexion and dorsiflexion were to five degrees, but there was no evidence of pain on motion.  He was able to perform repetitive testing with no additional functional loss.  There was no localized pain or tenderness to palpation.  The examiner noted that the Veteran would not be equally-served by an amputation with prosthesis, providing more evidence against this claim regarding the issue of whether a higher evaluation is warranted.  

As noted, the Veteran is in receipt of the maximum disability rating available under Diagnostic Code 5271 for his service-connected residuals of a left ankle injury.  Consideration has been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and  4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In this case, the Board finds that Diagnostic Code 5270, for ankylosis of the ankle joint, is applicable.  Under this Diagnostic Code, a 30 percent rating is awarded for plantar flexion between 30 and 40 degrees, or for dorsiflexion between 0 and 10 degrees.  A 40 percent evaluation is warranted when plantar flexion is greater than 40 degrees, or when dorsiflexion is greater than 10 degrees, or with deformity of abduction, adduction, inversion, or eversion.   

Here, there was no deformity noted in January 2012.  Again, plantar flexion was to 5 degrees on examination, and dorsiflexion was to 5 degrees.  There was no laxity.  Plantar flexion was less than 30 degrees, despite the presence of ankylosis.  Dorsiflexion was between 0 and 10 degrees.  Functional loss included less movement than normal, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  No other functional limitation was indicated, providing highly probative evidence against this claim.

Thus, for the foregoing reasons, the Board concludes that preponderance of the evidence weighs against the assignment of a higher rating on a schedular basis for the Veteran's left ankle disability any time during the appellate period.  At no time was the Veteran's ankylosed left ankle manifested by planter flexion greater than 40 degrees, dorsiflexion greater than 10 degrees, or deformity of abduction, adduction, inversion, or eversion. 

The Board has further considered whether the increased rating claim above warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are not inadequate, the analysis does not need to proceed any further.

After comparing the manifestations and reported impairment of function of the Veteran's disability to the rating and schedular criteria now assigned, the Board does not find any symptoms or functional impairment that are not already encompassed by the currently-assigned schedular rating.  The Veteran is assigned a 30 percent evaluation for ankylosis of the left ankle with plantar flexion less than 40 degrees and/or dorsiflexion between 0 and 10 degrees.  The Veteran's reports and demonstrated impairment attributable to his left ankle disability are therefore adequately contemplated by the 30 percent rating.  As such, the schedular criteria are not inadequate, and referral for consideration of extraschedular rating is not necessary.  See Thun.

Although the Board recognizes that the doctrine of resolving reasonable doubt in favor of the Veteran, the preponderance of the evidence in this instance is against the Veteran's claim for an increased rating, and no reasonable doubt is raised.  38 U.S.C.A. § 5107(b) , 38 C.F.R. § 3.102 , Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


III. The Duty to Assist

The Board notes that regulations enacted under the Veterans Claims Assistance Act of 2000 (VCAA) require VA to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court clarified that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

In the instant case, the Veteran was provided general notice concerning the criteria to establish service connection and a  higher disability rating in July 2006, September 2007, and June 2009 prior to an November 2007 and October 2010 rating decisions.

The Board finds that no additional evidence, which may aid the Veteran's claim or might be pertinent to the bases of the claim, has been submitted, identified or remains outstanding, and the duty to assist requirement has been satisfied.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the Veteran was most recently afforded a VA examination in conjunction with each claim in January 2012.  The examination report is sufficient upon which to decide each claim, as testing was thorough and the examiner provided findings consistent with applicable rating criteria.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

New and material evidence has not been received sufficient to reopen the claim of entitlement to service connection for a low back disorder; reopening of the claim is denied.

New and material evidence has not been received sufficient to reopen the claim of entitlement to service connection for a bilateral knee disorder; reopening of the claim is denied.

Entitlement to an evaluation for the left ankle fracture with degenerative arthritis is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


